Citation Nr: 1433571	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  13-16 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California



THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to a rating in excess of 10 percent for right knee arthritis.

3.  Entitlement to a rating in excess of 10 percent for left knee arthritis.



ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from September 1976 to April 1979.  The matter of service connection for hepatitis C is before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Oakland, California Department of Veteran Affairs (VA) Regional Office (RO).  In July 2009 it was remanded for additional development.  The matters of the ratings for arthritis of each knee are before the Board on appeal from a February 2012 rating decision that continued a 10 percent rating for each.

Some clarification of the Veteran's representation is required.  The Veteran had been represented by the California Department of Veterans' Affairs.  Multiple correspondences of record, including a May 8, 2014 letter, indicate he is dismissing that representative (because of dissatisfaction with their representation) and proceeding pro se.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The issue seeking service connection for hepatitis C was remanded in July 2009, in part to confirm whether the Veteran was identified by the prison in which he was incarcerated as an individual infected with hepatitis C, and if so, to then obtain a medical opinion regarding any potential relationship to service.  A review of the record did not reveal any effort to contact the prison for the information sought or any attempt to secure a medical opinion.  Accordingly, corrective action is needed.  The Board notes that the Veteran has since been transferred to another facility, and is now at the Valley State Prison for Men in Chowchilla, California.

In a June 2014 letter the Veteran requested a reassessment of the disabilities at issue, suggesting that his symptoms had worsened.  His allegation is supported by evidence in the record (e.g., records indicating he underwent knee surgery in October 2012 and that his symptoms include instability).  A September 2012 report of examination by a Dr. Tseng noted the Veteran had painful and unstable scars on his knees.  Significantly, he has not been afforded a VA examination to assess the knees.  Accordingly, an examination to determine the current severity of the knee disabilities is necessary.

The Board recognizes that because of the Veteran's incarcerated status, the typical procedures for scheduling an examination will likely not be adequate in this case.  The Court has cautioned "those who adjudicate claims of incarcerated veterans to be certain that they tailor their assistance to the peculiar circumstances of confinement.  Such individuals are entitled to the same care and consideration given to their fellow veterans."  Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (citing Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In Bolton, the Court remanded a case where the RO claimed an inability to get a fee-basis physician to conduct an examination at a correctional facility.  In that case, further efforts were deemed necessary to attempt to examine the veteran.  On remand, the RO must take all reasonable steps to arrange for the examinations sought.  In this regard VA's Adjudication Procedure Manual may be helpful, as it provides guidance regarding the scheduling of examinations for incarcerated veterans.  The manual calls for the AOJ or the local Veterans Health Administration (VHA) Medical Examination Coordinator to confer with prison authorities to determine whether the Veteran should be escorted to a VA medical facility for examination by VHA personnel.  If that is not possible, the Veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  See M21-1MR, Part III.iv.3.A.11.d.

The case is REMANDED for the following:

1.  The AOJ should (with the Veteran's co-operation- by providing the necessary releases) seek confirmation from the  prison authorities as to whether the Veteran has been identified as a hepatitis-C infected individual.  The RO should document its attempts at obtaining such confirmation for the record, and the reason for any inability to do so.  The Board notes that the Veteran is currently incarcerated at Valley State Prison in Chowchilla, California.  The facility's mailing address is P. O. Box 99, Chowchilla, CA 93610.  The telephone number is (559) 665-6100.
	
2.  If the Veteran is found to have a diagnosis of hepatitis C, the AOJ should arrange for his record to be forwarded to an infectious diseases specialist for review and a medical opinion to determine the likely etiology of his hepatitis C.  Based on review of the record, the specialist should opine whether it is at least as likely as not (a 50 percent or better probability) that the most likely etiology for the Veteran's hepatitis C is a (non-misconduct related -such as use of illicit drugs) risk factor during his active service.  The opinion should specifically indicate whether the most likely etiology for the hepatitis C is:

(a)  The tattoo he acquired (or other risk factor) prior to service; 

   (b)  The seven tattoos he acquired during service; 

   (c)  His cocaine/amphetamine use in service; 

   (d)  Other risk factor during service; or 

(e)  A postservice risk factor (if so, please identify such).

The consulting physician should include rationale for all opinions, citing to supporting factual evidence.

3.  The AOJ should also arrange for an orthopedic examination of the Veteran (with consideration given to his incarcerated status, as noted above) to determine the current severity of his right and left knee arthritis.  The entire record must be reviewed in conjunction with the examination, and any tests or studies indicated should be ordered.  All pertinent findings (to specifically include range of motion studies with any additional functional impairment due to pain, weakness, fatigue, incoordination, etc. noted) should be described in detail.  The examiner must note whether there is lateral instability or recurrent subluxation (and if so, whether it is slight, moderate, or severe).  The examiner should also describe in detail all symptoms and characteristics of related scars (specifically including the areas of the scars and whether they are deep or superficial, painful, or unstable or cause any impairment of function- and if so identify the impairment).

The examiner must include the rationale for all opinions.

4.  The AOJ should then review the record and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  




These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

